UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------X

UNITED STATES OF AMERICA,

        - against -                                           19 Cr. 472 (PAC)

SALVATORE TAGLIAFERRO,

                          Defendant.

---------------------------------------------------X




                              DEFENDANT’S REQUEST TO CHARGE




                                                       RICHARD H. ROSENBERG, ESQ.
                                                       217 Broadway, Suite 707
                                                       New York, NY 10007
                                                       (212) 586-3838

                                                       MICHAEL K. BACHRACH, ESQ.
                                                       224 West 30th Street, Suite 302
                                                       New York, New York 10001
                                                       (212) 929-0592

                                                       Attorneys for Defendant Salvatore Tagliaferro
                                                      Table of Contents

I.     Preliminary Statement..........................................................................................................1

II.    Defendant’s Proposed General Instructions.........................................................................2

       Proposed Instruction No. 1: Duty of the Court ....................................................................2

       Proposed Instruction No. 2: Duty of the Jury ......................................................................3

       Proposed Instruction No. 3: Duty of Impartiality ................................................................5

       Proposed Instruction No. 4: Presumption of Innocence and Burden of Proof.....................6

       Proposed Instruction No. 5: Reasonable Doubt ...................................................................7

       Proposed Instruction No. 6: Direct and Circumstantial Evidence .......................................8

       Proposed Instruction No. 7: Witness Credibility .................................................................9

       Proposed Instruction No. 8: A Defendant’s Right Not to Testify (if applicable) ..............11

III.   Defendant’s Proposed Instructions on the Charges ...........................................................12

       Proposed Instruction No. 9: Conspiracy (Count 1) ............................................................12

       Proposed Instruction No. 10: Conversion of Union Assets (Count 2) ...............................15

       Proposed Instruction No. 11: Honest Services Wire Fraud (Count 3) ...............................17

       Proposed Instruction No. 12: Venue ..................................................................................19

IV.    Proposed Concluding Instructions .....................................................................................20

       Proposed Instruction No. 13: Selection of Foreperson; Right to See Exhibits and
       Hear Testimony; Communications with Court ..................................................................20

       Proposed Instruction No. 14: Verdict; Need for Unanimity; Duty to Consult ..................21

V.     Conclusion .........................................................................................................................22




                                                                   i
I.     Preliminary Statement

       Pursuant to Rule 30 of the Federal Rules of Criminal Procedure, Defendant Salvatore

Tagliaferro, by and through counsel, respectfully requests that the Court include the following

instructions in its charge to the jury. Defendant additionally requests leave to submit such

additional proposed instructions as may later become appropriate.

       Defendant notes that because this trial is expected to take place during the COVID-19

pandemic, we respectfully submit that all parties would benefit by this Court erring on the side of

brevity when formulating its instructions. To that end, Defendant’s proposed instructions are

based primarily upon the Honorable Jed S. Rakoff’s instructions in United States v. Petit and

Taylor, 19 Cr. 850 (JSR) (SDNY), one of only three criminal jury trials to take place in this District

since the courthouse re-opened to trials during the pandemic.

       Even irrespective of the pandemic, Judge Rakoff’s instructions are generally regarded for

their ability to balance brevity with the need to adequately explain complicated legal issues. In

turn, Judge Rakoff’s instructions tend to be considerably more concise than the model instructions

utilized by many other judges in this District including those promulgated as the Sand, Model

Federal Jury Instructions. Defendant submits that the efficiency of Judge Rakoff’s instructions

form an appropriate model for pandemic era trials.

       As such, whenever an appropriate sample could not be adapted from Petit and Taylor, to

the extent possible we have relied upon Judge Rakoff’s instructions from an Honest Services Fraud

case, United States v. Boyland, 11 Cr. 300 (JSR) (SDNY). Regardless, for each proposed charge

we note in a footnote the source from which it is quoted or adapted.




                                                  1
II.     Defendant’s Proposed General Instructions

                                       Proposed Instruction No. 1

                                             Duty of the Court

        We are now approaching the most important part of this case, your deliberations. You have

heard all of the evidence in the case, as well as the final arguments of the lawyers for the parties.

Before you retire to deliberate, it is my duty to instruct you as to the law that will govern your

deliberations. As I told you at the start of this case, and as you agreed, it is your duty to accept my

instructions of law and apply them to the facts as you determine them.

        Regardless of any opinion that you may have as to what the law may be or ought to be, it

is your sworn duty to follow the law as I give it to you. Also, if any attorney or other person has

stated a legal principle different from any that I state to you in my instructions, it is my instructions

that you must follow.

        Because my instructions cover many points, I have provided each of you with a copy of

them, not only so that you can follow them as I read them to you now, but also so that you can

have them with you for reference throughout your deliberations. In listening to them now and

reviewing them later, you should not single out any particular instruction as alone stating the law,

but you should instead consider my instructions as a whole.1




1
        Jury charge given by the Hon. Jed S. Rakoff in United States v. Petit and Taylor, 19 Cr. 850 (JSR) (SDNY).


                                                       2
                                   Proposed Instruction No. 2

                                         Duty of the Jury

       Your duty is to decide the fact issues in the case and arrive, if you can, at a verdict. You,

the members of the jury, are the sole and exclusive judges of the facts. You pass upon the weight

of the evidence; you determine the credibility of the witnesses; you resolve such conflicts as there

may be in the testimony; and you draw whatever reasonable inferences you decide to draw from

the facts as you determine them.

       In determining the facts, you must rely upon your own recollection of the evidence. To aid

your recollection, we will send you all the exhibits at the start of your deliberations, and if you

need to review particular items of testimony, we can also arrange to provide them to you in

transcript or read-back form.

       Please remember that none of what the lawyers have said in their opening statements, in

their closing arguments, in their objections, or in their questions, is evidence. Nor is anything I

may have said evidence. The evidence before you consists of just three things: the testimony given

by witnesses that was received in evidence, the exhibits that were received in evidence, and any

stipulations of the parties that were received in evidence.

       Testimony consists of the answers that were given by the witnesses to the questions that

were permitted. Please remember that questions, although they may provide the context for

answers, are not themselves evidence; only answers are evidence, and you should therefore

disregard any question to which I sustained an objection. Also, you may not consider any answer

that I directed you to disregard or that I directed be stricken from the record. Likewise, you may

not consider anything you heard about the contents of any exhibit that was not received in

evidence.




                                                 3
       Furthermore, you should be careful not to speculate about matters not in evidence. For

example, there is no legal requirement that the government prove its case through a particular

witness or by use of a particular law enforcement technique. Nor should you speculate about why

one or another person whose name may have figured in the evidence is not part of this trial or what

his or her situation may be. Your focus should be entirely on assessing the evidence that was

presented here for your consideration.

       It is the duty of the attorney for each side of a case to object when the other side offers

testimony or other evidence that the attorney believes is not properly admissible. Counsel also

have the right and duty to ask the Court to make rulings of law and to request conferences at the

side bar out of the hearing of the jury. All such questions of law must be decided by me. You

should not show any prejudice against any attorney or party because the attorney objected to the

admissibility of evidence, or asked for a conference out of the hearing of the jury, or asked me for

a ruling on the law.

       I also ask you to draw no inference from my rulings or from the fact that upon occasion I

asked questions of certain witnesses. My rulings were no more than applications of the law and

my questions were only intended for clarification or to expedite matters. You are expressly to

understand that I have no opinion as to the verdict you should render in this case.2




2
       Jury charge given by the Hon. Jed S. Rakoff in United States v. Petit and Taylor, 19 Cr. 850 (JSR) (SDNY).


                                                      4
                                       Proposed Instruction No. 3

                                           Duty of Impartiality

        You are to perform your duty of finding the facts without bias or prejudice as to any party.

You are to perform your final duty in an attitude of complete fairness and impartiality. You are not

to be swayed by rhetoric or emotional appeals.

        The fact that the prosecution is brought in the name of the United States of America entitles

the government to no greater consideration than that accorded any other party. By the same token,

it is entitled to no less consideration. All parties, whether the government or individuals, stand as

equals at the bar of justice.

        Please also be aware that the question of possible punishment is the province of the judge,

not the jury, and therefore it should not in any way enter into or influence your deliberations. Your

duty is to weigh the evidence and not be affected by extraneous considerations.

        It must be clear to you that if you were to let bias, or prejudice, or fear, or sympathy, or

any other irrelevant consideration interfere with your thinking, there would be a risk that you would

not arrive at a true and just verdict. So do not be guided by anything except clear thinking and

calm analysis of the evidence.3




3
        Jury charge given by the Hon. Jed S. Rakoff in United States v. Petit and Taylor, 19 Cr. 850 (JSR) (SDNY).


                                                       5
                                        Proposed Instruction No. 4

                           Presumption of Innocence and Burden of Proof

        The defendant here, Salvatore Tagliaferro, is charged with three federal crimes about which

I will instruct you shortly. Please bear in mind, however, that the charges, or “counts” as they are

called, are not themselves evidence of anything.

        The defendant has pled not guilty. To prevail against the defendant on a given charge, the

government must prove each essential element of that charge beyond a reasonable doubt. If the

government succeeds in meeting this burden, your verdict should be guilty on that charge; if it

fails, your verdict must be not guilty on that charge. This burden never shifts to the defendant, for

the simple reason that the law presumes a defendant to be innocent and never imposes upon a

defendant in a criminal case the burden or duty of calling any witness or producing any evidence.

        In other words, as to each charge, a defendant starts with a clean slate and is presumed

innocent until such time, if ever, that you as a jury are satisfied that the government has proven

that he is guilty of that charge beyond a reasonable doubt.4




4
        Adapted from jury charge given by the Hon. Jed S. Rakoff in United States v. Petit and Taylor, 19 Cr. 850
(JSR) (SDNY) (charged modified to insert Mr. Tagliaferro’s name, the number of charges against him, and omit
language only relevant in multi-defendant cases); see also Jury Charge, United States v. Boyland, 11 Cr. 300 (JSR)
(SDNY) (substantially the same as proposed above).


                                                        6
                                      Proposed Instruction No. 5

                                            Reasonable Doubt

       Since, to convict a defendant of a given charge, the government is required to prove that

charge beyond a reasonable doubt, the question then is: what is a reasonable doubt? The words

almost define themselves. It is a doubt based upon reason. It is doubt that a reasonable person has

after carefully weighing all of the evidence. It is a doubt that would cause a reasonable person to

hesitate to act in a matter of importance in his or her personal life. Proof beyond a reasonable doubt

must therefore be proof of a convincing character that a reasonable person would not hesitate to

rely upon in making an important decision.

       A reasonable doubt is not caprice or whim. It is not speculation or suspicion. It is not an

excuse to avoid the performance of an unpleasant duty. The law does not require that the

government prove guilt beyond all possible doubt: Proof beyond a reasonable doubt is sufficient

to convict.

       If, after fair and impartial consideration of the evidence, you have a reasonable doubt as to

a defendant’s guilt with respect to a particular charge against him, you must find that defendant

not guilty of that charge. On the other hand, if after fair and impartial consideration of all the

evidence, you are satisfied beyond a reasonable doubt of a defendant’s guilt with respect to a

particular charge against him, you should not hesitate to find that defendant guilty of that charge.5




5
       Jury charge given by the Hon. Jed S. Rakoff in United States v. Petit and Taylor, 19 Cr. 850 (JSR) (SDNY).


                                                      7
                                      Proposed Instruction No. 6

                                Direct and Circumstantial Evidence

       In deciding whether the government has met its burden of proof, you may consider both

direct evidence and circumstantial evidence.

       Direct evidence is evidence that proves a fact directly. For example, where a witness

testifies to what he or she saw, heard, or observed, that is called direct evidence.

       Circumstantial evidence is evidence that tends to prove a fact by proof of other facts. To

give a simple example, suppose that when you came into the courthouse today the sun was shining

and it was a nice day, but the courtroom blinds were drawn and you could not look outside. Later,

as you were sitting here, someone walked in with a dripping wet umbrella and, soon after,

somebody else walked in with a dripping wet raincoat. Now, on our assumed facts, you cannot

look outside of the courtroom and you cannot see whether or not it is raining. So you have no

direct evidence of that fact. But, on the combination of the facts about the umbrella and the

raincoat, it would be reasonable for you to infer that it had begun raining.

       That is all there is to circumstantial evidence. Using your reason and experience, you infer

from established facts the existence or the nonexistence of some other fact. Please note, however,

that the process is not a matter of speculation or guess: it is a matter of logical inference.

       The law makes no distinction between direct and circumstantial evidence. Circumstantial

evidence is of no less value than direct evidence, and you may consider either or both, and may

give them such weight as you conclude is warranted.6




6
       Jury charge given by the Hon. Jed S. Rakoff in United States v. Petit and Taylor, 19 Cr. 850 (JSR) (SDNY).


                                                      8
                                    Proposed Instruction No. 7

                                           Witness Credibility

        It must be clear to you by now that counsel for the government and counsel for the

defendant are asking you to draw very different conclusions about various factual issues in the

case. Deciding these issues will involve making judgments about the testimony of the witnesses

you have listened to and observed. In making these judgments, you should carefully scrutinize all

of the testimony of each witness, the circumstances under which each witness testified, and any

other matter in evidence that may help you to decide the truth and the importance of each witness’s

testimony.

        Your decision to believe or to not believe a witness may depend on how that witness

impressed you. How did the witness appear? Was the witness candid, frank, and forthright, or did

the witness seem to be evasive or suspect in some way? How did the way the witness testified on

direct examination compare with how the witness testified on cross-examination? Was the witness

consistent or contradictory? Did the witness appear to know what he or she was talking about? Did

the witness strike you as someone who was trying to report his or her knowledge accurately? These

are examples of the kinds of commonsense questions you should ask yourselves in deciding

whether a witness is or is not truthful.

        How much you choose to believe a witness may also be influenced by the witness’s bias.

Does the witness have a relationship with the government or the defendant that may affect how he

or she testified? Does the witness have some incentive, loyalty, or motive that might cause him or

her to shade the truth? Does the witness have some bias, prejudice, or hostility that may cause the

witness to give you something other than a completely accurate account of the facts he or she

testified to?




                                                   9
        In this regard, you have heard testimony from [insert number] witnesses who admitted to

being involved in some of the alleged criminal activity with which the defendant is charged and

testified either pursuant to a non-prosecution agreement with the government or pursuant to a plea

agreement and/or grant of immunity. Specifically, [insert name(s)] testified pursuant to a plea

agreement, [insert name(s)] testified to a grant of immunity, and [insert name(s)] testified

pursuant to a non-prosecution agreement with the government. The law permits the use of

testimony from such witnesses; indeed, such testimony, if found truthful to you, may be sufficient

in itself to warrant conviction of the defendant if it convinces you of the defendant’s guilt beyond

a reasonable doubt. However, the law requires that the testimony and motives of each such witness

be scrutinized with particular care and caution. After carefully scrutinizing the testimony of a

witness who is testifying pursuant to a plea agreement, grant of immunity, or non-prosecution

agreement and taking account of the special feature of such agreements, you may give the

testimony as little or as much weight as you deem appropriate.

        As to all witnesses, you should also consider whether a witness had an opportunity to

observe the facts he or she testified about, and whether the witness’s recollection of the facts stands

up in light of the other evidence in the case.

        In other words, what you must try to do in deciding credibility is to size up a person just as

you would in any important matter where you are trying to decide if a person is truthful,

straightforward, and accurate in his or her recollection.7




7
        Adapted from the jury charge given by the Hon. Jed S. Rakoff in United States v. Petit and Taylor, 19 Cr.
850 (JSR) (SDNY) (modified to account for a single defendant trial, otherwise substantially the same).


                                                       10
                                       Proposed Instruction No. 8

                          A Defendant’s Right Not to Testify (if applicable)

        The defendant did not testify in this case. Under our Constitution, a defendant has no

obligation to testify or to present any evidence, because it is the government’s burden to prove a

defendant guilty beyond a reasonable doubt. A defendant is never required to prove that he or she

is innocent.

        Accordingly, you must not attach any significance to the fact that the defendant did not

testify. No adverse inference against the defendant may be drawn by you because he did not take

the witness stand, and you may not consider it against the defendant in any way in your

deliberations in the jury room.8




8
        Adapted from the jury charge given by the Hon. Jed S. Rakoff in United States v. Petit and Taylor, 19 Cr.
850 (JSR) (SDNY) (modified to account for a single defendant trial, otherwise substantially the same).


                                                       11
III.   Defendant’s Proposed Instructions on the Charges

                                   Proposed Instruction No. 9

                                    Count One: Conspiracy

       With these preliminary instructions in mind, let us turn to the three charges against the

defendant, Salvatore Tagliaferro. The first charge is that the defendant conspired to commit two

offense: (1) conversion of union assets; and (2) something that is called “honest services fraud.”

       In order to meet its burden of proof with respect to this charge, the government must prove

beyond a reasonable doubt each of the following three essential elements:

       First, the existence of the charged conspiracy during the applicable time-period; and

       Second, that the defendant participated in the conspiracy unlawfully, knowingly, and

intentionally.

       Third, that at least one overt act in furtherance of the conspiracy was taken unlawfully,

knowingly, and intentionally by at least one member of the conspiracy.

       Starting with the first element, what is a conspiracy? A conspiracy is an agreement or an

understanding between two or more persons to commit one or more unlawful objects. In this

instance, the alleged conspiracy was an agreement between Salvatore Tagliaferro and John

DeFalco to receive secret bribes in return for membership in the Local 926 chapter of the United

Brotherhood of Carpenters and Joiners of America (the “Union”), and for Mr. Tagliaferro and Mr.

DeFalco to cause union membership books, which constitute the property of the Union, to be

provided to prospective union members in exchange for cash bribes.

       Receiving union membership in exchange for cash bribes is called “honest services fraud”

because it deprives New York State and its citizens of their right to have union membership

awarded free of secret bribes. In other words, honest services fraud is limited to bribery schemes.




                                                12
In addition, to qualify as honest services fraud, the agreement must contemplate at least one use

either of the mails or of interstate wire communication (such as an interstate telephone call) in

furtherance of the conspiracy.

       Similarly, causing Union membership books to be provided to prospective Union members

in exchange for cash bribes is referred to as “conversion of Union assets” because the Union

membership books constitute property of the Union. “Conversion” in this context means that

Union membership books were provided by Mr. Tagliaferro to prospective Union members

without authorization or right and was done so unlawfully and not in good faith.

       Please bear in mind that conspiracy is an entirely distinct and separate offense from actually

engaging in the underlying objects of the conspiracy, here, conversion of union assets and honest

services fraud. The actual commission of the objects of a conspiracy is not an essential element of

the crime of conspiracy. Therefore, the conspirators must simply have agreed to commit

conversion of union assets and honest services fraud.

       Although it is charged that the alleged conspiracy began in 2017 and continued through

June 2019, it is not essential that the government prove that the conspiracy started and ended on

specific dates or that it existed throughout that period. Rather, it is sufficient to satisfy the first

element that you find that in fact a conspiracy was formed and that it existed for any time within

the charged period.

       Turning to the second essential element, if you conclude that the government has proved

beyond a reasonable doubt that the charged conspiracy existed, you must then consider whether it

has also proved beyond a reasonable doubt that the defendant joined the conspiracy unlawfully,

knowingly, and intentionally.

       “Unlawfully,” obviously, means contrary to law. But in terms of its application to the




                                                  13
defendant’s state of mind, the government is not required to show that the defendant knew that he

was breaking any particular law. The government must prove, however, that the defendant was

aware of the generally unlawful nature of his acts.

        “Knowingly” means to act consciously and voluntarily, rather than by mistake or accident

or mere inadvertence.

        “Intentionally” here means to act deliberately and with a bad purpose, not in good faith,

rather than innocently.

        Thus, a defendant enters into a conspiracy unlawfully, knowingly, and intentionally if he

joins and participates in the conspiracy with knowledge of, and the intent to further, its unlawful

object. It is not necessary, however, that a defendant be fully informed of all of the details of the

conspiracy, or all of its participants. He may have joined the conspiracy at any time in its duration

and may not have received any benefit in return. However, mere association by a defendant with

a conspirator does not itself make the defendant a member of the conspiracy, even if he knows of

the conspiracy. In other words, knowledge is not enough; the defendant himself must intentionally

participate in the conspiracy with the purpose of helping to achieve at least one of its unlawful

objects.

        Finally, with respect to the third element – that some member of the conspiracy, not

necessarily the defendant, knowingly and willfully committed an overt act in furtherance of the

conspiracy – an “overt act” is any action intended to help achieve the object of the conspiracy. An

overt act need not itself be a criminal act, but it must contribute to furthering the conspiracy.9




9
         Adapted from jury charge given by the Hon. Jed S. Rakoff in United States v. Boyland, 11 Cr. 300 (JSR)
(SDNY), and from Sand, Modern Federal Jury Instructions, Instr. 19-3S, which itself was adapted from a jury charge
given by Judge Rakoff in United States v. Rodin, 03 Cr. 1499 (JSR) (SDNY).


                                                       14
                                   Proposed Instruction No. 10

                             Count Two: Conversion of Union Assets

         The second count alleged in the indictment charges Mr. Tagliaferro with conversion of

union assets in violation of Title 29, United States Code, Section 501(c).

         Title 29, United States Code, Section 501(c), provides:

                Any person who embezzles, steals, or unlawfully and willfully
                abstracts or converts to his own use, or the use of another, any of the
                moneys, funds, securities, property, or other assets of a labor
                organization of which he is an officer, or by which he is employed,
                directly or indirectly, shall be fined not more than $10,000 or
                imprisoned for not more than five years, or both.

         In this case, in order to prove that the defendant committed the offense of conversion of

union assets, the government must prove, beyond a reasonable doubt:

         First, that Mr. Tagliaferro unlawfully converted Union property to the use of another in

exchange for cash bribes, or aided and abetted another person in doing the same;

         Second, that the Union membership books were property of the Union; and

         Third, that Mr. Tagliaferro acted knowingly and willfully.

         With respect to the first element, “conversion” as used in this context means that the union

assets, in this case, Union membership books, were provided by Mr. Tagliaferro to prospective

Union members without authorization or right and was done so unlawfully.

         The second element is self-evident and defines itself. All that must be proven for the

second element is that the Union membership books were property of the Local 926 chapter of the

Union.

         The third element that the government must establish beyond a reasonable doubt is that the

defendant knowingly and willfully acted unlawfully. The acceptance of an unauthorized payment

or bribe does not, in itself, establish a violation of the statute. The government must prove beyond



                                                  15
a reasonable doubt that the transfer of Union property was unauthorized, that Mr. Tagliaferro was

aware that the transfer was unauthorized, and that knowing this Mr. Tagliaferro nevertheless

deliberately and intentionally accepted the bribe for purposes unrelated to the Union.

         As a result, in attempting to prove that Mr. Tagliaferro acted knowingly and willfully, the

government likewise has the burden of proving, beyond a reasonable doubt, that Mr. Tagliaferro

acted with an unlawful intent. Good faith is an absolute defense to this charge.

         Accordingly, with respect to Count 2, the government must also prove: (1) that Mr.

Tagliaferro did not believe in good faith that the Local 926 chapter of the Union would be benefited

by providing Union membership books to prospective members; or (2) that Mr. Tagliaferro did

not believe in good faith that providing these specific prospective Union members with Union

membership books was authorized or would be authorized by the Union for which he was the

President of Local 926 chapter.

         If you find each of these elements, including that Mr. Tagliaferro was not acting in good

faith, then you must find Mr. Tagliaferro guilty of conversion of union assets. However, if the

government is not able to meet its burden of proof as to each of these elements, including that Mr.

Tagliaferro was not acting in good faith, then you must find Mr. Tagliaferro not guilty of this

charge of the indictment.10




10
          Adapted from Sand, Modern Federal Jury Instructions, Instrs. 27-1, 27-3, 27-4, 27-7 (citations omitted), and
by incorporating language approved of by the Second Circuit in United States v. McCarthy, 271 F.3d 387, 396-97 (2d
Cir. 2001); see also McCarthy, 271 F.3d at 396 (“[W]hen instructing a jury in a § 501(c) case, the issues of whether
the union authorized the transfer [of property] and whether the union benefited from that transfer are relevant and
should be included in the jury charge.”), citing, United States v. Butler, 954 F.2d 114, 118 (2d Cir. 1992) (additional
citation omitted).


                                                         16
                                    Proposed Instruction No. 11

                               Count 3: Honest Services Wire Fraud

        The final charge is that the defendant committed what is called “honest services fraud.”

        In order to meet its burden of proof with respect to this charge, the government must prove

beyond a reasonable doubt each of the three essential elements:

        First, the government must prove beyond a reasonable doubt that there was a scheme or

artifice to defraud or to obtain money or property or the intangible right of honest services by

materially false and fraudulent purposes. In this instance, it is alleged that Salvatore Tagliaferro

would use his official influence as the President of the Local 926 chapter of the Union to deprive

the Union of his honest services by soliciting and accepting cash bribes in exchange for Union

membership books. This is called “honest services fraud” because it deprives New York State and

its citizens of their right to have their union representatives act free of secret bribes. In other words,

honest services fraud is limited to bribery schemes.

        Please note that it would not be sufficient if the payments were made simply as an effort to

obtain generalized goodwill from Mr. Tagliaferro or any other union employee who might later be

in a position to act favorably to the giver’s interest. For payments to constitute bribes in this

instance, there must be an explicit or implicit agreement or understanding by the payor and Mr.

Tagliaferro that in return for the payments, the payor would receive a union membership book.

This is known as a “quid pro quo” bribery scheme, and it requires that you must find that a

particular payment is made in exchange for a commitment from Mr. Tagliaferro to provide a union

book.

        Second, the government must prove beyond a reasonable doubt that Mr. Taglieferro

knowingly and willfully participated in the bribery scheme, with knowledge of its fraudulent




                                                   17
nature and with specific intent to defraud, or that he knowingly and intentionally aided and abetted

others in the bribery scheme.

         As previously explained, “unlawfully,” obviously, means contrary to law. But in terms of

its application to the defendant’s state of mind, the government is not required to show that the

defendant knew that he was breaking any particular law. The government must prove, however,

that the defendant was aware of the generally unlawful nature of his acts.

         “Knowingly”, as previously explained, means to act consciously and voluntarily, rather

than by mistake or accident or mere inadvertence.

         “Intentionally” here means to act deliberately and with a bad purpose, rather than

innocently, and with an intent to defraud and harm the citizens of New York by secretly depriving

them of their right to have their union employees act free of the influence of bribes.

         Third, the government must prove beyond a reasonable doubt that in execution of the

scheme or artifice to defraud, Mr. Tagliaferro used or caused the use of the mails or commercial

interstate carrier or interstate wires. In this case that means that the government must prove beyond

a reasonable doubt that Mr. Tagliaferro used the telephone to commit, or aid and abet the

commission of, the bribery scheme.11




11
         Adapted from jury charge given by the Hon. Jed S. Rakoff in United States v. Boyland, 11 Cr. 300 (JSR)
(SDNY); and from and from the Second Circuit’s opinion in United States v. Ganim, 510 F.3d 134, 147 (2d Cir. 2009)
(“In short, requiring a jury to find a quid pro quo, as governing law does, ensures that a particular payment is made in
exchange for a commitment to perform official acts to benefit the payor in the future.”) (emphasis in original); see also
Ganim, 510 F.3d at 149; Sand, Modern Federal Jury Instructions, Instr. 44-3, 44-4 (citations omitted).


                                                          18
                                     Proposed Instruction No. 12

                                                  Venue

        For each of the three charges here, in addition to the foregoing essential elements of the

conspiracy, you must also determine whether the conspiratorial agreement was formed in the

Southern District of New York or, alternatively, whether any act in furtherance of conspiracy

occurred in the Southern District of New York. This is called establishing venue. The Southern

District of New York includes all of Manhattan and the Bronx, as well as Westchester, Rockland,

Putnam, Dutchess, Orange and Sullivan Counties. Unlike all the other elements of the offenses,

which must be proved beyond a reasonable doubt, the government is only required to prove venue

by a preponderance of the evidence, that is, that it is more probable than not.12




12
       Adapted from jury charge given by the Hon. Jed S. Rakoff in United States v. Boyland, 11 Cr. 300 (JSR)
(SDNY).


                                                     19
IV.     Proposed Concluding Instructions

                                       Proposed Instruction No. 13

              Selection of Foreperson; Right to See Exhibits and Hear Testimony;
                                Communications with the Court

        You will shortly retire to the jury room to begin your deliberations. As soon as you get to

the jury room, please select one of your number as the foreperson to preside over your deliberations

and to serve as your spokesperson if you need to communicate with the Court.

        You will be bringing with you into the jury room a copy of my instructions of law, and a

verdict form on which to record your verdict. In addition, we will send into the jury room all of the

exhibits that were admitted into evidence. If you want any of the testimony provided, that can also

be done, either in transcript or readback form. But, please remember that it is not always easy to

locate what you might want, so be as specific as you possibly can be in requesting portions of the

testimony.

        Any of your requests, in fact any communication with the Court, should be made to me in

writing, signed by your foreperson, and given to the Marshal, who will be available outside the

jury room throughout your deliberations. After consulting with counsel, I will respond to any

question or request you have as promptly as possible, either in writing or by having you return to

the courtroom so that I can speak with you in person.13




13
        Jury charge given by the Hon. Jed S. Rakoff in United States v. Boyland, 11 Cr. 300 (JSR) (SDNY); see also
Jury Charge, United States v. Petit and Taylor, 19 Cr. 850 (JSR) (SDNY) (substantially the same as proposed above).


                                                        20
                                     Proposed Instruction No. 14

                          Verdict; Need for Unanimity; Duty to Consult

       You should not, however, tell me or anyone else how the jury stands on any issue until you

have reached your verdict and recorded it on your verdict form. As I have already explained, the

government, to prevail on a particular charge against the defendant, must prove each essential

element of that charge beyond a reasonable doubt. If the government carries this burden, you

should find the defendant guilty of that charge. Otherwise, you must find the defendant not guilty

of that charge.

       Each of you must decide the case for yourself, after consideration, with your fellow jurors,

of the evidence in the case; and your verdict must be unanimous. In deliberating, bear in mind that

while each juror is entitled to his or her opinion, each should exchange views with his or her fellow

jurors. That is the very purpose of jury deliberation – to discuss and consider the evidence; to listen

to the arguments of fellow jurors; to present your individual views; to consult with one another;

and to reach a verdict based solely and wholly on the evidence. If, after carefully considering all

the evidence and the arguments of your fellow jurors, you entertain a conscientious view that

differs from the others, you are not to yield your view simply because you are outnumbered. On

the other hand, you should not hesitate to change an opinion that, after discussion with your fellow

jurors, now appears to you erroneous.

       In short, your verdict must reflect your individual views and must also be unanimous.

       This completes my instructions of law.14




14
       Jury charge given by the Hon. Jed S. Rakoff in United States v. Petit and Taylor, 19 Cr. 850 (JSR) (SDNY).


                                                      21
V.     Conclusion

       Defendant Salvatore Tagliaferro, by and through counsel, respectfully requests that the

requests to charge enumerated herein be given as, or incorporated into, this Court’s final

instructions to the jury. Further, Defendant respectfully reserves the right to request additional

instructions should they become necessary.

Dated: New York, New York
        January 4, 2021

                                             Respectfully submitted,

                                             /S/

                                             Michael K. Bachrach
                                             Richard H. Rosenberg

                                             Attorneys for Defendant Salvatore Tagliaferro




                                               22
